DETAILED ACTION
	Claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/21 has been considered by the examiner.

Drawings
The drawings were received on 2/12/21.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,958,382. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a user equipment and the pending claims recite an integrated controlling the process of the user equipment of the patented claims. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to have used and IC to control this process given the patented claims. See table below:

17/174916 present application
U.S. Patent No. 10,958,382
1. An integrated circuit which, in operation, controls a process of a user equipment operating a transmission protocol for uplink data packet transmission in a communication system, the process comprising: 
receiving a Fast Retransmission Indicator (FRI), 
wherein the FRI indicates that a base station requests a retransmission of a previously-transmitted data packet using identical transmission parameters as the previously-transmitted data packet; and retransmitting the data packet using the identical transmission parameters as used for the previously-transmitted data packet.
1. A user equipment operating a transmission protocol for uplink data packet transmission in a communication system, the user equipment comprising: 


a receiver operative to receive a Fast Retransmission Indicator, (FRI), 
wherein the FRI indicates that a base station requests a retransmission of a previously-transmitted data packet using identical transmission parameters as the previously-transmitted data packet; and a transmitter operative to retransmit the data packet using the identical transmission parameters as already used for the previously-transmitted data packet.
2. The integrated circuit according to claim 1, wherein the FRI indicates that the retransmission is to be performed with an identical redundancy version as used for the previously-transmitted data packet, and 
wherein the integrated circuit is further operative to use the identical redundancy version as the previously-transmitted the data packet for retransmitting the data packet.
2. The user equipment according to claim 1, wherein the FRI indicates that the retransmission is to be performed with 
an identical redundancy version as used for the previously-transmitted data packet, and 
wherein the transmitter is further operative to use the identical redundancy version as the previously-transmitted the data packet for retransmitting the data packet.
3. The integrated circuit according to claim 2, wherein the identical transmission parameters include a scrambling code of the previously-transmitted data packet.
3. The user equipment according to claim 2, wherein the identical 
transmission parameters include a scrambling code of the previously-transmitted data packet.
4. The integrated circuit according to claim 1, wherein the FRI indicates that a retransmission of a part of the previously-transmitted data packet is to be performed, and 


wherein the integrated circuit is further operative to cause the indicated part of the previously-transmitted data packet to be retransmitted.
4. The user equipment according to claim 1, wherein the FRI indicates that a retransmission of a part of the previously-transmitted data packet is to be performed, wherein the part is 50% or 25% of the previously-transmitted data packet, and 
wherein the transmitter is further operative to retransmit the indicated part of the previously-transmitted data packet.

5. The integrated circuit according to claim 1, 



wherein the part of the previously-transmitted data packet is 50% or 25% of the previously-transmitted data packet.
4. The user equipment according to claim 1, wherein the FRI indicates that a retransmission of a part of the previously-transmitted data packet is to be performed, 
wherein the part is 50% or 25% of the previously-transmitted data packet, and 

wherein the transmitter is further operative to retransmit the indicated part of the previously-transmitted data packet.
6. The integrated circuit according to claim 4, wherein 

the retransmission further uses 
a transmit power for the retransmission of the part of the previously transmitted data packet such that a total transmit power for the retransmission equals a total transmit power of the previously transmitted data packet.
5. The user equipment according to claim 4, wherein 

the transmitter is further operative to use a transmit power for the retransmission of the part of the previously transmitted data packet so that a total transmit power for the retransmission equals a total transmit power of the previously transmitted data packet, 
wherein using 50% of the data packet results in a transmission power increase of the part of the previously-transmitted data packet by a factor 2.
7. The integrated circuit according to claim 6, 








wherein using 50% of the data packet results in a transmission power increase of the part of the previously-transmitted data packet by a factor 2.
5. The user equipment according to claim 4, wherein 

the transmitter is further operative to use a transmit power for the retransmission of the part of the previously transmitted data packet so that a total transmit power for the retransmission equals a total transmit power of the previously transmitted data packet, 
wherein using 50% of the data packet results in a transmission power increase of the part of the previously-transmitted data packet by a factor 2.
8. The integrated circuit according to claim 1, wherein receiving the FRI includes 
receiving the FRI at a first timing after the transmission of the previously-transmitted data packet, 
wherein the first timing is fixed or semi-statically configurable by the base station.
6. The user equipment according to claim 1, wherein the receiver is further operative to 
receive the FRI at a first timing after the transmission of the previous data packet, 

wherein the first timing is fixed or semi-statically configurable by the base station.
9. The integrated circuit according to claim 1, wherein 

the data packet is retransmitted at a second timing after receiving the FRI, and 

wherein the second timing is fixed, semi-static configurable by the base station, or variable based on a respective information included in the received FRI.
7. The user equipment according to claim 1, wherein the transmitter is further operative to transmit 
the retransmission of the data packet at a second timing after reception of the FRI by the receiver, and 
wherein the second timing is fixed, semi-static configurable by the base station, or variable based on a respective information included in the received FRI.
10. The integrated circuit according to claim 1, wherein 
the retransmission of the data packet is triggered by a Downlink Control Information (DCI) or a HARQ Indicator (HI), and 
wherein a first time period between the previous transmission of the data packet and the reception of the FRI, or a second time period between the reception of the FRI and the retransmission of the data packet is smaller than a third time period between reception of the DCI or HI and its corresponding retransmission of the data packet, wherein at least one of the first and second time periods is smaller than 4 ms.
8. The user equipment according to 
claim 1, wherein 
the retransmission of the data packet is triggered by a Downlink Control Information (DCI) or a HARQ Indicator (HI), and 
wherein a first time period between the previous transmission of the data packet and the reception of the FRI, or a second time period between the reception of the FRI and the retransmission of the data packet is smaller than a third time period between reception of the DCI or HI and its corresponding retransmission of the data packet, wherein at least one of the first and second time periods is smaller than 4 ms.
11. The integrated circuit according to claim 10, wherein 
in case that a request for performing the retransmission of the data packet by the FRI is received and a request for performing, at the same time, transmission of another data packet by the DCI or HI, 
the integrated circuit is further operative to follow the request by the FRI and to ignore the request by the DCI or HI.
9. The user equipment according to 
claim 8, wherein 
in case the receiver receives a request for performing the retransmission of the data packet by the FRI and a request for performing, at the same time, transmission of another data packet by the DCI or HI, 
the transmitter is further operative to follow the request by the FRI and to ignore the request by the DCI or HI.
12. The integrated circuit according to claim 1, wherein the FRI further comprises a HARQ process number indicator for indicating a HARQ process that was used by the integrated circuit for the previous transmission of the data packet.
10. The user equipment according to claim 1, wherein the FRI further comprises an HARQ process number indicator for indicating a HARQ process that was used by the transmitter for 
the previous transmission of the data packet.
13. The integrated circuit according to claim 1, wherein the previous transmission of the data packet is an initial transmission or a retransmission of the data packet.
11. The user equipment according to claim 1, wherein the previous transmission of the data packet is an initial transmission or a retransmission of the data packet.
14. The integrated circuit according to claim 1, 
wherein the FRI is received in radio resources used for 
receiving an HI the FRI is received as a DCI, 

the FRI is received in preconfigured radio resources of a common search space or the FRI is received in preconfigured radio resources of a user-equipment-specific search space.
12. The user equipment according to claim 1, 
wherein the receiver is further operative to 
receive the FRI in radio resources used for receiving an HI, or to receive the FRI as a DCI, or to 
receive the FRI in preconfigured radio resources of a common search space, or to receive the FRI in preconfigured radio resources of a user-equipment-specific search space.
15. The integrated circuit according to claim 1, 
wherein when the user equipment uses multiple transmitting antennas for transmission of data packets: 

receiving the FRI triggers a retransmission of the data packets, and the retransmission includes 
retransmitting the data packets to the base station using the multiple transmitting antennas; or 

receiving the FRI triggers a retransmission of one of the data packets, and the retransmission includes retransmitting the one of the data packets to the base station using the multiple transmitting antennas.
13. The user equipment according to claim 1, 
wherein when the user equipment uses multiple transmitting antennas for transmission of data packets: 
the receiver is further operative to 
receive the FRI that triggers a retransmission of the data packets; and the transmitter is further operative to retransmit the data packets to the base station using the multiple 
transmitting antennas; or wherein: the receiver is further operative to
 receive the FRI that triggers a retransmission of one of the data packets; and the transmitter is further operative to retransmit the one of the data packets to the base station using the multiple transmitting antennas.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0287743 to Byun et al. teach power information for opportunistic retransmission data is additionally included in the DCI format, but a total length of the DCI format is the same because the power information for the opportunistic retransmission data adopts the redundant bits in the PCID field and the MCS field.
US 2019/0074936 to Lee et al. teach a system which can operate in synchronous HARQ, retransmission data may be received by using the same resource information as the resource of the previous data reception without a DL grant in a determined time resource.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111